Per Curiam:
The interlocutory judgment should be reversed, with costs, and the demurrer overruled, with costs, with leave to defendant to withdraw demurrer and to answer the complaint on payment of said costs, on the authority of *907Hammerstein v. New York Press Co., Ltd. (136 App. Div. 928). Present—Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ. Judgment,reversed, with costs, demurrer overruled, with costs, with leave to defendant to withdraw demurrer and to answer on payment of said costs on. authority of Hammerstein v. New York Press Co., Ltd. (136 App. Div. 928), decided by this court January 28, 1910.